DETAILED ACTION
Response to Amendment

Applicant’s response to the Non-final Office action dated 09/25/2020, filed on 12/23/2021 have been entered and made of record.

In light of Applicant’s amendment of the specification, the objection with respect to the specification has been withdrawn.

Status of Claims
Claims 1-21 are pending.  

Allowable Subject Matter
The following is the examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments filed with the Office on December 23, 2021 with respect to the rejections of record of the claims of the instant application.  Examiner has found Applicant’s arguments, made on Pages 9-13 of its Reply, regarding the rejection of claims under prior art references, persuasive.  In addition, the following prior arts have been discovered, which are relevant to the present claimed invention:
a)	Cinnamon et al. (US 9,996,890) discloses a system that receives a digital image, determines a bounding box from the digital image, transforms the contents of the bounding box of the digital image to an embedding, classifies the contents of the bounding box as containing a known class of item based on (Cinnamon, Fig. 4).
b)	Gudmundson et al. (US 2009/0175411) discloses a security screening system that receives data conveying image of contents of a receptacle; display the image of contents of the receptacle; receives data regarding a region of interest of the image; processes the region of interest to derive information conveying the region of interest; displays the information conveying the region of interest; receives threat information regarding the receptacle; and displays the threat information regarding the receptacle (Gudmundson, Fig. 4).

	However, none of the cited prior art, alone or in combination, provides a motivation to teach the ordered combination of “dividing the three-dimensional image of the item into a set of sub-regions; for a first sub-region of the set of sub-regions: binning voxels disposed within the first sub-region into a first set of bins based upon computed tomography (CT) values of each voxel disposed within the first sub- region; and classifying the item as a potential first type of item when a number of voxels, within the first sub-region having CT values within a range of known CT values for a first type of item, exceeds a specified threshold.”  Accordingly, Claims 1-21 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Flitton et al. (“Object Recognition Using 3D SIFT in Complex CT Volumes”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571) 270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-36383638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662